Hill, J.
(After stating the foregoing facts.) 'It is the duty of a landlord to keep the rented premises in repair. Civil Code (1910), § 3699. It is also his duty, when he rents at full price, *267to make the tenements suitable for the purpose for which they are rented, unless the tenant knows as much about the premises as the landlord does; “and he must, upon notice of any defect, keep it, by repairs, in such condition as to be suitable for such use.” White v. Montgomery, 58 Ga. 204. Did the defendant have notice? It was alleged that the plaintiff occupied a storeroom which was rented from the defendant, and which was underneath a room occupied by an agent of the defendant. It was from a defective faucet in the room above that the water came which damaged plaintiff’s goods. According to the allegations, the plaintiff had no use or control of this room and did not know of the defects in the faucet and waterworks, and could not have known of their condition by ordinary diligence. The general rule is that the landlord must have notice of defects; but it was alleged that the defendant, by her agent, who occupied the upstairs room, did know of the inferior quality of the pipes and faucet, and that on account of its age and rusty, worn-out condition the faucet automatically opened and “would not stay shut when shut off,” on account of the water pressure in the pipes and the inferior condition of the faucet; and that the damage to the plaintiff’s goods in the room below was the consequence. These allegations, if true, are sufficient to charge the defendant with notice of the defective condition of the premises. We can not say, on demurrer, that the facts set out in the petition do not state a cause of action. It is true the defendant was a non-resident, and was entitled to notice from the tenant, if he knew and she did not know of defects which were likely to damage him; but it is alleged that the defendant’s agent occupied the room above, and that he knew or could by ordinary diligence have known of the defects.
But it is insisted that the averment that the defendant reserved and retained the front end room upstairs, which she by her agent occupied, is insufficient for the reason that it does not show how or for what purpose the defendant occupied the upstairs. If she did occupy it, she was chargeable with notice of its condition, and that it was in an unsafe condition, if it was so relatively to the tenant below. There is nothing to suggest that the tenant knew of the defective condition until the damage occurred, or that by ordinary diligence he could have known of the defective condition of the faucet, so as tó give notice to the landlord. So *268far as appears, the plaintiff had no access to the upper room occupied by the defendant’s agent. On the contrary, he alleges that he did not have knowledge that the faucet was in a leaky condition, so as to put upon him the duty of giving notice to the defendant. It was alleged in terms that the defendant did know or by ordinary care could have known of the defective condition. It is argued that the defendant would not be responsible for any act of misfeasance or malfeasance on the part of her other tenant, and that the plaintiff’s remedy would be against him. There is no allegation that there is another tenant, but that the defendant was the occupant of the upper room by her agent, or alter ego. The allegations detailed in the petition and amended petition are, we think, sufficient to set out a cause of action as against the demurrer.

Judgment reversed.


All the Justices concur.